[appliedlogo.gif] 9586 I-25 Frontage Rd. Ste. 200
Longmont, CO 80504 USA
Telephone (303) 774-3200
Fax (303) 678-9275
www.appliedfilms.com

--------------------------------------------------------------------------------

May 15, 2006

Mr. Lawrence D. Firestone
Applied Films Corporation

Dear Larry,

This letter is for the purpose of resolving the open issues between you, Applied
Films Corporation (the “Company”) and Applied Materials, Inc (“AMAT”) with
regard to the Severance Agreement between you and the Company dated July 26,
2002. We and you agree as follows:

  1. The 73,722 options to purchase shares of the Company’s common stock which
were unvested as of May 3, 2006 (the “Specified Options”) are and will remain
vested.


  2. You agree to remain employed at the Company in your current position until
the earlier of (a) thirty days after the closing under the Agreement and Plan of
Merger between the Company, Blue Acquisition, Inc and AMAT dated May 4, 2006
(the “Closing’), or (b) September 1, 2006. During your continued employment with
the Company in your current position, your compensation and benefits will remain
the same.


  3. If you fulfill the obligations under paragraph 2 above, the Company (as the
Surviving Corporation) will pay the Severance Benefits and fulfill its other
obligations to you under your Severance Agreement in accordance with its terms;
provided, however, that if the Closing has not occurred by September 1, 2006,
you would be entitled to terminate your employment with the Company and retain
the rights under your vested options, including the Specified Options, but would
not be entitled to Severance Benefits or any other benefits triggered by a
Qualifying Termination under the Severance Agreement unless you are entitled to
terminate for Good Reason under Sections 2.15 (b), (c) or (d) under the
Severance Agreement .


  4. Except as provided after the word “unless” in paragraph 3 above, if, prior
to the times specified in paragraph 2 above, you voluntarily terminate your
employment for other than death or disability (as defined in the Severance
Agreement), or are terminated for Cause, you will forfeit any right to Severance
Benefits and any other benefits triggered by a Qualifying Termination under the
Severance Agreement.


--------------------------------------------------------------------------------



  Cause, you will forfeit any right to Severance Benefits and any other benefits
triggered by a Qualifying Termination under the Severance Agreement.


  5. All other provisions of the Severance Agreement remain unchanged and if the
Closing never occurs, this letter agreement will be of no force or effect.


If you agree with the terms of this letter agreement, please sign and return a
copy of this letter.

APPLIED FILMS CORPORATION


By      /s/ Thomas T. Edman
      ——————————————
      Thomas T. Edman, President and CEO


Accepted:


/s/ Lawrence D. Firestone
——————————————
Lawrence D. Firestone

May 15, 2006